Title: To John Adams from Jacob Flint, 17 February 1818
From: Flint, Jacob
To: Adams, John


				
					
					Cohasset Febry. 17th. 1818
				
				You may recollect that some time since, your Excellency, speaking of the fisheries in New-England, expressed a curiosity to know the quantity of fish, taken in one season by the people of Cohasset. I told you I would endeavour to ascertain it, & would do myself the honour to communicate an account of to you. I then thought I should be able to do it immediately. But I found, on inquiry, that our Owners had not the means of giving me correct information, as to the quantity, taken in any one past season. They observed, however, that I should receive a correct account of the fish taken in the fishing season of 1815. The following estimate they have lately put into my hands, viz, Of Mackerel, as an average price of 11 dolls pr barrel, 1869 B’ls=$20559Of Herring, at $4 pr B’l90 B’ls=360Of Lobsters, at 4 cents pr L.2000=80Of Cod fish, at $5 pr Q’tl3150=15750Of Boat fish at Do. Do40=200$36949 Clams & Eels taken in considerable quantities, but, not estimated.Owing to the uncommon scarcity of Mackerel, or their neglect of the hook, the season past, our fishermen have not taken so many, by about one third, as at some former seasons. But, the deficiency in quantity has been made good by the enhanced price the fish have commanded in the Market. If all the towns in the Commonwealth, equally well situated as Cohasset, for pursuing the fish, had done as much only, as the business, in proportion to their population, it would have furnished to the state no inconsiderable means of wealth. The citizens cannot, I think, reflect on the benefits of the fisheries, particularly that of the banks, without feeling  how much they owe to the past agency of the Venerable Patriot, who has been their most eminent & available advocate. The fishermen have done well the past season, for themselves & families; and were it not for the great deduction, which ardent spirits make, from their income, that class of citizens here, & in every part of New England, might soon know what it is to be “full & abound”. Could your Excellency devise a plan to deliver your Country from its servitude to the distilleries, & be as successful in the execution, as you formerly were in delivering it from the British yoke, in securing its fisheries & other advantages of independence, you would add much to that debt of gratitude, which your Country has long owed, & will never cease to owe to your Excellency.I am, with great respect & gratitude / Your Obedient & humble / Serv’t
				
					Jacob Flint
				
				
					N.B. The number of tons, in the vessels employed in taking the fish, above specefied, amount to above 500.
				
			